 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFordyce Picture Frame Co., Inc. and Southwest Re-gional Joint Board, Amalgamated Clothing andTextile Workers Union, AFL-CIO, Petitioner.Case 26-RC-659030 July 1984DECISION AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe National Labor Relations Board, by a three-member panel, has considered objections to and de-terminative challenges in an election held 30 June1983 and the hearing officer's report recommend-ing disposition of them. The election was conduct-ed pursuant to a Stipulated Election Agreement.'The tally of ballots shows 71 for and 79 against thePetitioner, with 14 challenged ballots.The Board has reviewed the record2in light ofthe exceptions and brief and has adopted the hear-ing officer's findings8and recommendations asmodified below.The Employer contends that the Petitioner'schallenges to over-the-road truckdrivers' ballotsshould be overruled because the parties' stipulationexpressly included over-the-road truckdrivers inthe unit. The hearing officer found that the parties'Absent exceptions, we adopt pro forma the hearing officer's recom-mendations to count Board Exh. 2 and the ballots cast by employeesRogers, Bell, Shannon, Garlington, Carroll, Lisemby, Boswell, Stewart,and Wilson, and to overrule Objections 7-9, 11, 12, 14, 15, and 17-24.a The Employer excepts to the hearing officer's denial of its motion formistrial or request to recall certain witnesses based on a breach of a se-questration arrangement. At least one witness after testifying told wit-nesses who had not yet testified that the Employer sought to producewritten statements in their possession. The Employer claims that as aresult witnesses avoided producing their written statements and avoidedgiving testimony inconsistent with those producing their written state-ments.A representation case, unlike an unfair labor practice case, is not anadversary proceeding, and therefore the Board's sequestration rules arenot directly applicable. Further, the Petitioner's attorney furnished allwitnesses' statements for the Employer's examination. Of the employeeswho admitted receiving written statements, Bessie Biggs was the onlyone whom the Employer did not have an opportunity to question abouther statement. The hearing officer was aware of this limited breach of thesequestration arrangement when he assessed the witnesses' credibility. SeeGossen Co., 254 NLRB 339 fn. 1 (1981). We find that the Employer wasnot prejudiced by the hearing officer's rulings.I The Employer has excepted to some of the hearing officer's credibil-ity findings. The Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings.In adopting the hearing officer's findings that the Employer engaged inobjectionable conduct, we do not find it necessary to rely on PPG Indus-tries, 251 NLRB 1146 (1980), and Fruehauf Corp., 237 NLRB 399 (1978),which the Board recently overruled in Rossmore House, 269 NLRB 1176(1984). Nor, because the Employer's objectionable conduct was wide-spread, do we find it necessary to rely on the presumption that employ-ees disseminate word of objectionable conduct to other unit employees.In discussing Objection 16, the hearing officer's report states at par 7that Barnes did not recall any conversation with "Jackson." It is clearfrom the report that the hearing officer inadvertently substituted "Jack-son" for "Young."271 NLRB No. 79intent regarding over-the-road truckdrivers was un-clear and, based on a community of interest analy-sis, recommended that the challenges to their bal-lots be sustained. We agree with the Employer'scontention that the four employees are "truckdriv-ers" within the meaning of the parties' stipulation.In disputes over the inclusion of employees in astipulated unit, "the Board's function is to ascertainthe parties' intent with regard to the disputed em-ployee and then to determine whether such intentis inconsistent with any statutory provision or es-tablished Board policy."4The Board examines theparties' objective intent as reflected in the stipula-tion's language.5Thus, when the stipulation's lan-guage is clear and unambiguous, the Board willhold the parties to their literal agreement.6If, how-ever, the objective intent cannot be ascertained, theBoard will employ a community of interest analysisto resolve the challenged voter's unit inclusion.7Where the employee's job title fits the stipula-tion's express descriptive language, we will find aclear expression of intent to include the employeein the unit.sThe stipulation's explicit language in-cludes within the unit "truckdrivers" employed atthe Fordyce, Arkansas facility. At the time of thehearing the Employer employed over-the-road andlocal drivers who were referred to as "truckdriv-ers." The one local truckdriver transported theEmployer's products from the plant to the ware-house, and the five over-the-road truckdriverstransported the products from the warehouse tothe buyers. Thus, the over-the-road drivers and thelocal driver performed functions associated withthe description "truckdriver." We find that theover-the-road drivers' job title and function fit thestipulation's express language. Accordingly, we in-clude over-the-road truckdrivers Barnes, Daniels,Miller, and Whitmer in the unit and overrule thechallenges to their ballots.9DIRECTIONIt is directed that the Regional Director forRegion 26 shall, pursuant to the Board's Rules andRegulations, within 10 days of this decision, openand count Board Exhibit 2 and the ballots cast byMike Barnes, Johnny Daniels, Sam Miller, JerryWhitmer, Dorothy Rogers, Clarence Bell, AlvieShannon, Jim Garlington, Hugh Carroll, Bobby Li-Tribune Co., 190 NLRB 398, 398-399 (1971).White Cloud Products, 214 NLRB 516, 517 (1974)6 Prudential Insurance Co., 246 NLRB 547, 547-548 (1979).' See, e.g., Detective Intelligence Service, 177 NLRB 69 (1969), enfd. 488F.2d 1022 (9th Cir. 1971).I Viacom Cablevision, 268 NLRB 633 (1984).9 Given our resolution of this issue, we find it unnecessary to discusswhether the hearing officer relied on admissible evidence to concludethat the parties did not reach a meeting of the minds.452 FORDYCE PICTURE FRAME CO.semby, Elnora Boswell, Bill Stewart, and MarvinWilson and thereafter prepare and serve on theparties a revised tally of ballots. If the revised tallyshows that the Petitioner has received a majorityof the valid ballots cast, the Regional Directorshall issue a certification of representative.In the event that the revised tally shows that thePetitioner has not received a majority of the validballots cast, a second election by secret ballot shallbe held among the employees in the unit found ap-propriate. The Regional Director shall direct andsupervise the election, subject to the Board's Rulesand Regulations. Eligible to vote are those em-ployed during the payroll period ending immedi-ately before the date of the Notice of Second Elec-tion, including employees who did not work duringthat period because they were ill, on vacation, ortemporarily laid off. Also eligible are employeesengaged in an economic strike that began less than12 months before the election date and who re-tained their employee status during the eligibilityperiod and their replacements. Those in the mili-tary service may vote if they appear in person atthe polls. Ineligible to vote are employees whohave quit or been discharged for cause since thepayroll period, striking employees who have beendischarged for cause since the strike began andwho have not been rehired or reinstated before theelection date, and employees engaged in an eco-nomic strike that began more than 12 monthsbefore the election date and who have been perma-nently replaced. Those eligible shall vote whetherthey desire to be represented for collective bargain-ing by the Petitioner.To ensure that all eligible voters have the oppor-tunity to be informed of the issues in the exerciseof their statutory right to vote, all parties to theelection should have access to a list of voters andtheir addresses that may be used to communicatewith them. Excelsior Underwear, 156 NLRB 1236(1966); NLRB v. Wyman-Gordon Co., 394 U.S. 759(1969). Accordingly, it is directed that an eligibilitylist containing the names and addresses of all theeligible voters must be filed by the Employer withthe Regional Director within 7 days from the thedate of the Notice of Second Election. The Re-gional Director shall make the list available to allparties to the election. No extension of time to filethe list shall be granted by the Regional Directorexcept in extraordinary circumstances. Failure tocomply with this requirement shall be grounds forsetting aside the election if proper objections arefiled.453